DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 was previously objected to because of informalities.  These objections have been addressed in the amendment filed 11/30/2021.  Accordingly, the objections have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ottino (US 20200115932 A1).
Regarding claim 1, Ottino teaches a closure latch assembly (18) for a motor vehicle closure system, comprising: a primary latch mechanism (36); a latch release mechanism (138) for selectively releasing the primary latch mechanism; a secondary latch mechanism (38) for blocking the release of the primary latch mechanism during a crash event; and a power actuation mechanism (182, 188) operable 
Regarding claim 2, Ottino teaches the closure latch assembly of Claim 1, wherein a latched mode (figs. 12A, 12B) is established when the primary latch mechanism is operating in a striker capture state (fig. 12A), the latch release mechanism is operating in a pawl engaged state (fig. 12A), the secondary latch mechanism is operating in a ratchet blocked state (fig. 13C), and the power actuation mechanism is operating in a non-actuated state such that the primary latch mechanism holds a closure panel in a fully-closed position (figs. 12A, 12B).
Regarding claim 3, Ottino teaches the closure latch assembly of Claim 2, wherein an unlatched mode (figs. 18F, 19F, 20F) is established when the power actuation mechanism (182, 188) is shifted from its non-actuated state (fig. 18A) into an actuated state (fig. 18F) for causing the secondary latch mechanism (38) to shift from its ratchet blocked state (fig. 20A) into a ratchet unblocked state (fig. 20C) for unblocking the primary latch mechanism and for causing the latch release mechanism to shift from its pawl engaged state (figs. 18A, 19A, 20A) into a pawl disengaged state (figs. 18F, 19F, 20F which, in turn, causes a primary latch mechanism to shift from its striker captured state into a striker released state for releasing the primary latch mechanism (figs. 18F, 19F, 20F).
Regarding claim 4, Ottino teaches The closure latch assembly of Claim 3, wherein the power actuation mechanism has an actuation member (188) and a power actuator (182) configured to move the actuation member in a first direction (290) for causing the closure latch assembly to shift from its Latched mode into its Unlatched mode, and wherein movement of the actuation member in a second direction (270) causes the closure latch assembly to shift from its Unlatched mode into a Reset mode.
Regarding claim 5, Ottino teaches the closure latch assembly of Claim 4, wherein movement of the actuation member (188) in the first direction (290) from a start position (fig. 18A) to an intermediate 
Regarding claim 11, Ottino teaches the closure latch assembly of Claim 1 further comprising a latch controller (114) in operative communication with a power actuator (113) and a signal generating device (202, 204), wherein the latch controller (114) commands the power actuator (113) to operate the power actuation mechanism (182) in response to receiving a power release signal from the signal generating device (para. 0083).

Regarding claim 13, Ottino teaches a closure latch assembly (18) for a motor vehicle closure system, comprising: a primary latch mechanism comprising a ratchet (36) and a pawl (136); a latch release mechanism (138) for selectively releasing the primary latch mechanism; and a power actuation mechanism operable during engagement of the pawl with the ratchet to control rotation of the ratchet at a first speed during a first period of actuation (Figures 18A-18C) and control rotation of the ratchet at a second speed higher than the first speed during a second period of actuation (Figures 18D-18F).
Regarding claim 14, Ottino teaches the closure latch assembly of Claim 13, further comprising a cinch mechanism (134) operable between a home position (fig. 20G) and a cinched position (fig. 20A), wherein the cinched position closes the primary latch mechanism (para. 0095).
Regarding claim 15, Ottino teaches the closure latch assembly of Claim 14, further comprising an emergency lever (212) operable to selectively release the primary latch mechanism (36, 136) when the cinch mechanism is in the home position and further operable to selectively release the primary latch mechanism when the cinch mechanism is in the cinched position (figures 21D and 21E; para. 0084).

Claims 1 and 17-18, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ottino (US 20200115932 A1). Please note this is a different interpretation than then claims above.

Regarding claim 1, Ottino teaches a closure latch assembly (18) for a motor vehicle closure system, comprising: a primary latch mechanism (36); a latch release mechanism (134) for selectively releasing the primary latch mechanism; a secondary latch mechanism (38) for blocking the release of the primary latch mechanism during a crash event; and a power actuation mechanism (182, 188) operable to initially actuate the secondary latch mechanism (actuates through 90, 92) to unblock the primary latch mechanism (fig. 18d) and actuate the latch release mechanism (134) to release the primary latch mechanism (36).
Regarding claim 21, Ottino teaches the closure latch assembly of claim 1, further comprising a control cam arrangement (138), wherein the control cam arrangement releases the primary latch mechanism in conjunction with movement of the primary latch mechanism (36, 136) towards its striker released state (figures 18A-18D).  Please note that the examiner is referring to the rejection for claim 1 directly above, which cites the latch release mechanism as 134.  
Regarding claim 22, Ottino teaches the closure latch assembly of claim 1, wherein movement of the primary latch mechanism is controlled by a contoured profile of a cam edge surface (138; circular contour) engaged by the latch release mechanism (134). Please note that the examiner is referring to the rejection for claim 1 directly above the rejection for claim 21, which cites the latch release mechanism as 134.  

Regarding claim 17, Ottino teaches a method for operating a closure latch assembly, the method comprising the steps of: providing a closure latch assembly having a primary latch mechanism (36, 136), a latch release mechanism (134) for selectively releasing the primary latch mechanism, and a power actuation mechanism (182, 188) operably coupled to the latch release mechanism; actuating the power actuation mechanism in a first direction and, in response thereto, in response to actuating the power actuation mechanism in the first direction, actuating the latch release mechanism (figures 18, 19, 20); controlling opening of the primary latch mechanism using a cam surface (138) provided between the power actuation mechanism and the primary latch mechanism.   
Regarding claim 18, Ottino teaches the method of Claim 17, wherein the primary latch mechanism includes a ratchet (36) having a striker capture position (fig. 18A) and a striker release position (fig. 18G), a pop-up lever (162) having a blocking position (fig. 18A) and an unblocking position (fig. 18D), and a pop-up pawl (136) having a ratchet holding position (fig. 18A) and a ratchet releasing position (fig. 18D), wherein, during a first period of actuation of the primary latch mechanism, the method further comprises moving the pop-up lever from the blocking position to the unblocking position (fig. 18A-18C), moving the pop-up pawl from the ratchet holding position to the ratchet releasing position (fig. 18A-18C), and moving the ratchet from the striker capture position to an intermediate position (fig. 18D), and wherein, during the second period of actuation of the primary latch mechanism, moving the ratchet from the intermediate position to the striker release position (fig. 18D-18G).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottino (US 20200115932 A1).
Regarding claim 6, Ottino teaches the closure latch assembly of Claim 5, wherein the primary latch mechanism includes a ratchet (36) moveable between a striker release position (fig. 18F) and a striker capture position (fig. 18A), a ratchet spring (54, para. 0076 explains the biasing member is schematically shown by arrow 54) biasing the ratchet toward its striker release position (para. 0076), a pawl (136) moveable between a ratchet holding position (fig. 18A) for holding the ratchet in its striker capture position (fig. 18A) and a ratchet releasing position (fig. 18F) whereat the pawl lug is disengaged from the latch shoulder for permitting the ratchet spring to drive the ratchet toward its striker release position (fig. 18F), and a pawl spring (152) biasing the pawl toward its ratchet holding position (para. 0094).
Ottino does not explicitly teach where a pawl lug on the pawl engages a latch shoulder on the ratchet.  
Instead, Ottino teaches where a ratchet lug (50) on the ratchet engages a pawl shoulder (144) on the pawl.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Ottino to include a pawl lug on the pawl and a latch shoulder on the latch.  A simple 
Regarding claim 19, Ottino teaches the method of Claim 18, however does not explicitly teach wherein the pop-up pawl includes a pawl lug engaged with a primary latch shoulder of the ratchet during the first period of actuation and blocking the ratchet, wherein the primary latch shoulder moves past the pawl lug during the second period of actuation.
Instead, Ottino teaches where a ratchet lug (50) on the ratchet engages a pawl shoulder (144) on the pawl during the first period of actuation (18A-18C) and blocking the ratchet, wherein the primary latch shoulder moves past the pawl lug during the second period of actuation (figs. 18D-18G).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Ottino to include a pawl lug on the pawl and a latch shoulder on the latch.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 20, Ottino teaches the method of Claim 19, further comprising providing a closure latch assembly having a secondary latch mechanism (62) for blocking the release of the primary latch mechanism during a crash event (fig. 18A), wherein the power actuation mechanism is operably coupled to the secondary latch mechanism, and actuating the power actuation mechanism in a first direction and, in response thereto, actuating the secondary latch mechanism in a first direction) and unblocking the primary latch mechanism (figs. 20A-20C; wherein the secondary latch mechanism includes a crash pawl (62) having a ratchet blocked position (fig. 20A) and a ratchet unblocked position (fig. 20C), wherein the method further comprises moving the crash pawl from the ratchet blocked .
Allowable Subject Matter
Claims 7-10, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 contains allowable subject matter for disclosing a pop-up lever spring for biasing the pop-up lever towards the unblocking position.  
Claims 8-10, 12 contain allowable subject matter for depending upon claim 7 
Claim 16 contains allowable subject matter for disclosing movement of the release lever from the non-actuated position to the actuated position when the cinch mechanism is in the home position causes movement to open the primary latch mechanism.  Ottino’s cinch lever home position corresponds to an already actuated position of the release lever.  
Response to Arguments
Applicant's arguments filed 11/31/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the applicant argues that it is unclear how pivot pin 138 is a latch release mechanism.  The applicant states that the pivot pin is not actuated by the motor or gear and does not release the ratchet.   The examiner respectfully disagrees, and refers to the series of figures 20A through 20D in which the pivot pin is actuated in a counter clockwise direction in order to release the ratchet.  
  Regarding independent claim 13, the applicant argues that the power actuation mechanism does not control the ratchet at a first speed and a second speed greater than the first speed during a second period of actuation.  The examiner respectfully disagrees, as cited above, during the first period 
Regarding independent claim 17, the applicant asserts that the opening of the ratchet is not controlled using a cam surface between the power actuation mechanism and the ratchet.  The examiner respectfully disagrees, and points to the rejection above citing pin 138 as the control cam between the power actuation mechanism and the ratchet.  
Regarding new dependent claims 21 and 22, the examiner points to the rejection above to cite the control cam arrangement to release the primary latch mechanism.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                                                                                                                                                                                                                                 /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675